DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on July 16, 2021, is acknowledged.
Cancellation of claims 11 and 17 has been entered.
Claims 1-10, 12-16 and 18 are pending in the instant application.
The indicated allowability of claims 11 and 13 has been withdrawn in view of the newly discovered reference(s) to Zhang (CN 109061925 A) and Chang et al. (US 2016/0363272).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 109061922 A) in view of Zhang (CN 109061925 A).
Regarding claim 1, Wu discloses a backlight module comprising: a substrate (40); an optical film layer (2) disposed on one side of the substrate; and at least one photosensitive element (32) disposed on the substrate and configured to sense light from one side of the optical film layer away from the substrate; wherein the optical film layer (2) is provided with a 
Regarding claim 2, Wu discloses a backlight module wherein the micro-hole array comprises a plurality of micro-holes (21/22), and an inner wall of at least a part of the plurality of micro-holes comprising a first reflective layer (85, Fig. 4).
Regarding claim 5, Wu discloses a backlight module further comprising: at least one light emitting element (31) disposed on the substrate and configured to emit light for detection (Fig. 8), wherein an orthographic projection of the at least one light emitting element (31) on the substrate at least partially overlaps with that of the micro-hole array on the substrate (Fig. 8).

Regarding claim 7, Wu discloses a backlight module further comprising: a first backlight source (50) disposed on the substrate (40) and located between the at least one photosensitive element and the at least one light emitting element (Fig. 8).
Regarding claim 8, Wu discloses a backlight module further comprising: a second backlight source (31) disposed on at least one side of the optical film layer along a direction parallel to the optical film layer (2).
Regarding claim 9, Wu discloses a backlight module wherein the at least one photosensitive element (32) is located on one side of the substrate (40) adjacent to the optical film layer (2).
Regarding claim 14, Wu discloses a display device comprising the backlight module and a display panel (10) located on a light emitting side of the backlight module (Fig. 8).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 109061922 A) in view of Zhang (CN 109061925 A) and further in view of Chang et al. (US 2016/0363272).
Regarding claim 13, Wu in view of Zhang discloses a backlight module wherein the optical film layer comprises a multiple optical layers inclusive a diffusion layer, but fails to exemplify a prism layer and a quantum dot layer located between the diffusion layer and the prism. Chang discloses a backlight module comprising a substrate (40); an optical film layer (2) disposed on one side of the substrate; wherein the optical film layer comprises: a prism layer located on one side of the substrate; a diffusion layer located on one side of the prism layer adjacent to the substrate; and a quantum dot layer located between the diffusion layer and the prism layer for condensing and converting the light emitted by the backlight into the desired .

Allowable Subject Matter
Claims 16 and 18 are allowed over the prior art of record.
Claims 3-4, 10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation of a light absorbing layer provided between the inner wall and the first reflective layer.
Regarding claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 4, and specifically comprising the limitation of a first light homogenizing layer comprising a first light homogenizing pattern and located on one side of the optical film layer away from the substrate, wherein an orthographic projection of the first light homogenizing pattern on the substrate at least partially overlaps with that of the micro-hole array on the substrate.
Regarding claim(s) 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 10, and specifically comprising the limitation of the substrate comprises a transparent substrate and a reflective layer having a light transmission area; and wherein the reflective layer is provided on a surface on one side of the transparent substrate adjacent to the optical film layer, the at least one photosensitive element is located on one side of the transparent substrate away from the optical film layer, and an 
Regarding claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation of a light shielding structure surrounding the at least one photosensitive element; wherein a height of the light shielding structure in a direction perpendicular to the substrate is greater than that of the at least one photosensitive element in a direction perpendicular to the substrate.
Regarding claim(s) 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 15, and specifically comprising the limitation of a light homogenizing layer comprising a light homogenizing pattern and located on one side of the optical film layer away from the substrate, wherein an orthographic projection of the light homogenizing pattern on the substrate at least partially overlaps with that of the micro-hole array on the substrate.
Regarding claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation of providing a first backlight source and at least one light emitting element on the substrate; the step of providing the at least one photosensitive element, the first backlight source, and the at least one light emitting element comprises: micro-transfer printing at least one of the at least one photosensitive element, the first backlight source, and the at least one light emitting element onto the substrate.
Regarding claim 18, claim 18 is allowable for the reasons given in claim 16 because of its dependency status from claim 16.
	


Conclusion


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/Mariceli Santiago/Primary Examiner, Art Unit 2879